FILED
IN THE 13TH COURT OF APPEALS
  CORPUS CHRISTI - EDINBURG            RECEIVED
                                          FILED IN
         6/2/15                   13th COURT OF APPEALS
                               CORPUS CHRISTI/EDINBURG, TEXAS
CECILE FOY GSANGER, CLERK          6/2/2015 5:57:40 PM
BY DTello
                                    DORIAN E. RAMIREZ
                                           Clerk




           EXHIBIT 2
Vl/C::l/C::Vl::l   11 . il::l   ~Ill\




                                                           Cause No. 12-CR-2436-E

            THE STATE OF TEXAS                                      §       IN THE DISTRICT COURT OF

            vs.                                                     §       NUECES COUNTY, TEXAS

            TRINITY RINGELSTEIN                                     §       148TH JUDICIAL DISTRJCT

                                                        MOTION FOR ABATEMENT

                         Now comes the State, by and through her District Attorney, and asks this Honorable
            Court to continue this cause. In support of this Motion, the State would show as follows:


                         1.             This case is set for trial on February 9, 2015 on Counts 2 and 3.
                         2.             The defendant is in jail and scheduled to be shipped to the Institutional
                                        Division of the Texas Department of Criminal Justice.
                         3.             The defendant was convicted of Count 1 on October 31, 2014 and the above
                                        cause is on appeal.
                         4.             The Court Denied the Motion for New Trial on January 14, 2015.
                         5.             The defense has timely filed an appeal in the above cause.


                                        Under Article 1.10 of the Texas Code of Criminal Procedure, "No person for
                                        the same offense shall be twice put in Jeopardy of life or liberty, nor shall a
                                        person be again put upon trial for the same offense...." In Benton v. Maryland.
                                        395 U.S. 784 ( 1969), the Court held the State may not prosecute the defendant
                                        for the same offense after conviction. The Court in Blockhustion v_ U.S 284
                                        U. S.299 ( 1932) applied the "same elements test" in determining whether the
                                        defendant can be tried twice. In the above cause there is no question that
                                        counts two and three are for the same offense for which the defendant was
                                        convicted under Count one for Capital Murder and therefore it would be
                                        double jeopardy to put the defendant to trial until his appeal is completed.
01/ll/ZOHi 11   : ::J~   ~AX                                                                  ~   00:.l/OOtl




                   WHEREFORE, PREMISES CONSIDERED, the State prays that this Honorable

       Court grant this motion for abatement pending the resolution of the appeal.




                                                       Retha Cable
                                                       Assistant District Attorney
                                                       SBN 00785741




                                     CERTIFICATE OF SERVICE

            I, Retha Cable. hereby certify that I faxed delivered a copy of the State's Motion for
       Abatement has been faxed/mailed to Terry Shamsie and Cynthia Orr.


                                                         ~
                                                        Retha Cable
                                                                                                    ~ VVLf/ VVO
v11.:11.:v10   II.JO t/111




                                                          VERIFICATION

           STATE OF TEXAS                             §

           COUNTY OF NUECES                           §

                  Before me, the undersigned notary, on this day, personally appeared Retha Cable, a
           person whose identity is known to me. After I administered an oath to her, upon her oath,
           she said she read the Motion for Continuance and the facts stated in it are within her personal
           knowledge and are true and cottect.



                                                                         Retha Cable


           SWO~J?~~ SUBSfRIBED before me by Retha Cable on the 7 /                                 day   of
           ---'~"'"--=-"~
                     ..........:.+---· 20~.




          /[~J:..~ £VAN8ftWA G. SllNCHEZ
          r ( '..4-"'f'       NolafV Publlc
                                                                         ~J1$-n
                                                                         The State of Texas
          \' -, JJl'r...{'} STATE Of Wv11.::11.::v1::i   11 . .l:J   r11n                                                                  t1:J   VV"J/ VVO




                                                 Cause No. 12-CR-2436-E

             THE STATE OF TEXAS                           §      IN THE DISTRICT COURT OF

             VS,                                          §      NUECESCOUNTY,TEXAS

             TRINITY RINGELSTEIN                          §      148TII JUDICIAL DISTRICT




                                                         ORDER


                         The Court, having this day considered this State's Motion to Abatement is of the
             opinion that said motion is well taken and ought to be, and hereby is,


             GRANTED.


             DENIED.

             Date:
                      --                                         Judge Presiding
          -   --·--·- - - - --     -   -···------ -   ·- -- - ---- - --·-

                                 Cause No. 12-CR-2436-E

THE STATE OF TEXAS                        §     IN THE DISTRJCT COURT OF

VS.                                       §     NUECES COUNTY, TEXAS

TRlNlTY RINGELSTEIN                       §     14811I JUDICW, DISTRICT




                                         ORDER


      The Court, having this day considered this State's Motion to Abatement, is of the
opinion that said motion is well taken and ought to be, and hereby is,


GRANTED, and the case is removed from the trial docketofFebruary9, 2015 and from any
future trial dockets pending the appeal in the above cause.




         ,,.,.-..      r-
Date?-.--~ -        \2:::>